Citation Nr: 0011929	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the amount of $3,240.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1942 to October 
1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in New York, New York.  In 
September 1998, the veteran testified at a personal hearing 
before a member of the Board at the RO.


REMAND

The veteran has been in receipt of Section 306 pension 
benefits for many years.  In order to show that his income 
level was below the statutory limit for such benefits, he 
provided the VA with annual Eligibility Verification Reports 
(EVRs).  From 1985 through 1987, the veteran reported that 
his wife had income from interest and dividends.  Thereafter, 
in the two subsequent EVRs, he reported that she did not have 
any income from interest and dividends.  

This overpayment was apparently created because the veteran 
failed to report his wife's unearned income in 1989.  
Accordingly, the RO retroactively terminated his benefits 
effective January 1, 1990.  This action resulted in the 
overpayment at issue.  

During his personal hearing, the veteran asserted that he 
attempted to approximate his wife's income and had someone 
assist him in completing his 1989 EVR.  The veteran appeared 
to not completely understand how the overpayment was in fact 
created, although he did not dispute its validity.  As such, 
the Board finds that the creation of the overpayment should 
be explained to him in greater detail.  Thereafter, the 
appellant should be requested to provide detailed information 
regarding his income in 1989.  He should indicate all sources 
and amounts of income received during that year by both him 
and his wife.  If he did inaccurately report his 1989 income 
in his EVR for 1989, he should indicate the reasons why in 
more detail.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should provide the veteran 
with a detailed explanation of how the 
overpayment at issue was created.  In 
addition, in that letter, the veteran 
should be requested to submit detailed 
information regarding his income in 1989.  
He should indicate all sources and 
amounts of income received during that 
year.  If he did inaccurately report his 
1989 income on his EVR for 1989, he 
should indicate the reasons why in more 
detail.  

2.  The Committee should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA Section 306 pension benefits in the 
amount of $3,240.  If any action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


